                                                           1   MARK E. FERRARIO
                                                               Nevada Bar No. 1625
                                                           2   KARA B. HENDRICKS
                                                               Nevada Bar No. 7743
                                                           3   STEPHANIE D. BEDKER
                                                               Nevada Bar No. 14169
                                                           4   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           5   Las Vegas, Nevada 89135
                                                               Telephone: (702) 792-3773
                                                           6   Facsimile: (702) 792-9002
                                                               Email: ferrariom@gtlaw.com
                                                           7          hendricksk@gtlaw.com
                                                                      bedkers@gtlaw.com
                                                           8
                                                               Counsel for Plaintiff 21st Century Communities, Inc.
                                                           9

                                                          10                               UNITED STATES DISTRICT COURT
                                                          11                                        DISTRICT OF NEVADA
                                                          12   21ST CENTURY COMMUNITIES, INC., a                          Case No. 2:09-cv-02458-LDG-RJJ
                                                               Nevada corporation,
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                                                      Plaintiff,
                                                          14
                                                               vs.
                                                          15                                                              JOINT PROPOSED TRIAL DATE
                                                               MUZLINK, LLC, a California Limited Liability               SUBMITTAL AND ORDER
                                                          16   Company; Phillip Bradly Parker, a California
                                                               Resident; Wayne Williams, a California
                                                          17   Resident, DOES I through X, inclusive, and
                                                               ROE CORPORATIONS I through X, inclusive,
                                                          18
                                                                                      Defendants.
                                                          19

                                                          20

                                                          21            On November 15, 2018, this Court granted 21st Century Communities, Inc.’s Motion to

                                                          22   Continue Trial and vacated the associated trial setting and deadlines. See Minute Order, dated

                                                          23   November 15, 2018 (Doc. No. 159). Pursuant thereto, the Court ordered the parties to jointly

                                                          24   submit three proposed agreed upon dates for the resetting of the trial for this Court’s

                                                          25   consideration. See id. The parties, having conferred on the issue, respectfully and jointly offer

                                                          26   the following proposed trial dates, in order of preference:

                                                          27   ///

                                                          28   ///

                                                                                                            Page 1 of 2
                                                               LV 421248649v1
                                                           1       1. The week of April 1, 2019;
                                                           2       2. The week of June 17, 2019; or
                                                           3       3. The week of June 24, 2019.
                                                           4
                                                               DATED: November 28, 2018                                  DATED: November 28, 2018
                                                           5
                                                               HOWARD & HOWARD                                           GREENBERG TRAURIG, LLP
                                                           6

                                                           7
                                                               /s/ Jay Young                                             /s/ Kara B. Hendricks
                                                           8   JAY YOUNG, ESQ.                                           MARK E. FERRARIO, ESQ.
                                                               Nevada Bar No. 5562                                       Nevada Bar No. 1625
                                                           9   3800 Howard Hughes Pkwy., Suite 1000                      KARA B. HENDRICKS, ESQ.
                                                               Las Vegas, NV 89169                                       Nevada Bar No. 7743
                                                          10
                                                                                                                         STEPHANIE D. BEDKER, ESQ.
                                                          11   NEAL M. GOLDSTEIN, ESQ.                                   Nevada Bar No. 14169
                                                               California Bar No. 82187                                  10845 Griffith Peak Drive, Ste. 600
                                                          12   LAW OFFICES OF NEAL M. GOLDSTEIN                          Las Vegas, NV 89135
                                                               1400 W. Olympic Blvd., Suite 600
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   Los Angeles, CA 90064                                     Counsel for Plaintiff
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                                                                                         21st Century Communities, Inc.
                                                          14
                                                               Counsel for Defendants Phillip Bradly Parker
                                                          15   and Wayne Williams

                                                          16                                            ORDER

                                                          17            IT IS ORDERED that Jury Trial is set for April 1, 2019 at 9:00 AM in LV Courtroom 7C
                                                          18   before Judge Richard F. Boulware, II.
                                                          19            IT IS FURTHER ORDERED that Calendar Call is set for March 21, 2019 at 3:00 PM
                                                          20
                                                               in LV Courtroom 7C before Judge Richard F. Boulware, II.
                                                          21
                                                                        IT IS FURTHER ORDERED that trial briefs, proposed voir dire, proposed jury
                                                          22

                                                          23   instructions, exhibit and witness lists are due by March 20, 2019.

                                                          24            DATED this 29th day of November, 2018.
                                                          25

                                                          26                                                         ________________________________
                                                                                                                     RICHARD F. BOULWARE, II
                                                          27                                                         UNITED STATES DISTRICT JUDGE
                                                          28

                                                                                                           Page 2 of 2
                                                               LV 421248649v1
